Citation Nr: 0321709	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the cervical spine with radiculopathy, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972, and from May 1975 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 RO decision that denied the 
veteran's claim for an increased rating for a cervical spine 
disability.  In May 1999 and August 2000, the Board remanded 
the case to the RO for further development. 


REMAND

In July 2003, the Board received additional evidence which 
was submitted in support of the veteran's claim for an 
increased rating for a cervical spine disability.  A waiver 
of Agency of Original Jurisdiction (AOJ) review is not on 
file.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, the 
evidence suggests that there are outstanding records which 
are relevant to the veteran's claim.  This outstanding 
evidence, which includes Federal records, must be obtained 
prior to appellate review. 

Accordingly, the case must be REMANDED for the following 
actions: 

1.  Any outstanding records regarding the veteran's 
cervical spine, should be obtained from Keesler Air 
Force Base Medical Center. 

2.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  All relevant Diagnostic Codes 
should be applied to the veteran's claim 
including the newly revised codes 
pertaining to intervertebral disc 
syndrome and cranial nerve impairment. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


